         1:18-cv-01223-JES-JEH # 21         Page 1 of 24                                             E-FILED
                                                               Thursday, 19 September, 2019 06:06:06 PM
                                                                             Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

 DEBBIE LAMPERT,

      Plaintiff,
                                                    Case No.: 1:18-cv-01223-JES-JEH
 v.

 WELTMAN, WEINBERG & REIS CO.,                      Honorable James E. Shadid
 LPA,

      Defendant.

                   PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR
                                  SUMMARY JUDGMENT

        NOW COMES Plaintiff, DEBBIE LAMPERT (“Plaintiff”), by and through her

undersigned counsel, responding to WELTMAN, WEINBERG & REIS CO., LPA’s (“Weltman”)

Motion for Summary Judgment (“Weltman’s Motion”) as follows:

                   I.   INTRODUCTION

        Weltman’s Motion seeks to dispose of this case in its entirety by seeking summary

judgment in its favor with respect to Plaintiff’s claims pursuant to the Fair Debt Collection

Practices Act (“FDCPA”). Plaintiff brought claims against Weltman for violations of §1692g(b)

of the FDCPA. Plaintiff alleges that Weltman violated §1692g(b) of the FDCPA by failing to cease

collection activity on an alleged Discover Bank debt after Plaintiff requested verification of the

debt. Specifically, Weltman, on behalf of Discover Bank, failed to verify the debt as required by

the FDCPA and instead filed a collection lawsuit seeking to collect the debt. Weltman’s conduct

violates the black letter of the FDCPA.

        Weltman’s Motion demonstrates its miscomprehension of the legal standard at summary

judgment. Instead of acknowledging the presence of disputed material facts, which precludes

summary judgment, Weltman asks the Court to adjudicate disputed facts in its favor. Simply put,
                                                1
        1:18-cv-01223-JES-JEH # 21              Page 2 of 24



whether Weltman received Plaintiff’s dispute and request for verification is a question of fact that

precludes summary judgment as a matter of law. Similarly, Weltman’s bona fide error defense is

replete with factual questions that cannot be decided at the summary judgment stage. For the

reasons stated below, Weltman’s Motion must be denied as a matter of law.

                II.       RESPONSE TO UNDISPUTED MATERIAL FACTS

       A. Undisputed Material Facts

           1.         Plaintiff incurred a financial obligation to Discover Bank. (Affidavit of Casey

Hicks ¶ 27 attached hereto as Exhibit 1; Account Statement attached hereto as Exhibit 2).

           2.         Plaintiff defaulted on that financial obligation and, on November 3, 2017,

Discover Bank placed the account balance owed of $5,553.04 with Weltman for collection of the

past due amount. (Ex. 1, ¶ 27). The account statement showing the balance of $5,553.04. (Ex. 2)

           3.         On November 22, 2017, Weltman sent Plaintiff an initial collection letter

seeking to collect the debt owed to Discover Bank. (Ex. 1, ¶ 28).

           4.         Plaintiff alleges that on November 27, 2017, she mailed Weltman a letter to

dispute the validity of the debt and to seek verification of the debt. (Defendant's Answer to

Plaintiff's Complaint, ¶ 22, attached hereto as Exhibit 3).

           5.         On February 2, 2018, Weltman filed a collection lawsuit in the Circuit Court of

the 10th Judicial Circuit, Tazewell County, Illinois captioned as Discover Bank v. Debbie H.

Lampert, 2018 SC 137 (the “collection lawsuit”). (Ex. 1, ¶ 29; State Court Lawsuit Complaint,

attached hereto as Exhibit 4).

           6.         The collection lawsuit stated that the amount due and owing was the sum of

   $5,553.04 and attached a copy of the Discover Card Account Summary showing the same

   amount owed. (Ex. 4).



                                                   2
        1:18-cv-01223-JES-JEH # 21            Page 3 of 24



           7.      Between November 22, 2017 when Weltman sent an initial collection letter to

Plaintiff and February 2, 2018 when Weltman filed a collection lawsuit on behalf of Discover

Bank, Weltman did not send correspondence to Plaintiff with verification of her debt. (Ex. 1 ¶ 30).

           9.      Plaintiff claims that on December 1, 2017 at 11:04AM, she faxed a three page

document to Weltman's fax number of (216) 363-4121 from Plaintiff's fax number of (309) 966-

1939. (Plaintiff's Deposition Transcript, p. 38, lines 23-24 – p. 39, lines 1-9; p. 40, lines 7-11; p.

53, lines 5-10, attached hereto as Exhibit 5). Plaintiff has produced an alleged fax confirmation

transmission page and an unsigned two page letter addressed to Weltman. The alleged fax

transmission page and the two page letter are attached as Exhibit 6.

          11.      Weltman maintains a Regular Consumer Mail Policy as part of its standard

operating procedures which applies to all written correspondence received by Weltman's Office

Operations Department. (Ex. 1, ¶ 8; Regular Consumer Mail Policy, filed under seal as Exhibit

8).

         18.     Weltman maintains a Clean Desk Policy which applies to all Weltman employees.

(Ex. 1, ¶ 15; Clean Desk Policy, filed under seal as Exhibit 10).

         26.     Once an account is placed in a dispute status, Weltman's CCS team reviews the

supporting documentation and works with the Client Media Department to address and document

the dispute. (Ex. 1, ¶ 22; Ex. 11).

        27.     Once an account is placed into a dispute status on Weltman's system, it will remain

in the dispute status while the dispute is investigated. This has the effect of placing the account in

a temporary cease status to prevent any further collection or legal efforts until verification has been

provided to the consumer. (Ex. 1, ¶ 22; Ex. 11)

        28.     The Client Media Department will work with Weltman's client to obtain necessary



                                                  3
        1:18-cv-01223-JES-JEH # 21            Page 4 of 24



information documentation about the debt for verification. (Ex. 1, ¶ 24; Ex. 11).

        30.    If Weltman already possesses the necessary documentation about the debt, the

documentation verifying the debt is mailed to the consumer or the consumer's authorized

representative. (Ex. 1, ¶ 24; Ex. 11). Weltman will update the account history notes to include the

date the letter with the verifying documentation was mailed to the consumer along with a

description of the supporting documentation. (Ex. 1, ¶ 24; Ex. 11).

        31.    If Weltman doesn't have verification documentation in its possession, the CCS team

will task the Client Media Department to place a request for documents to the creditor client and

change the account status for a follow up discussion with Weltman's client. (Ex. 1, ¶ 25; Ex. 11).

        32.    If Weltman is unable to obtain verification documentation from the creditor client,

the CCS team may close the account and send the consumer a letter advising them that

documentation is unavailable and that the account is being returned to the creditor client. (Ex. 1, ¶

25; Ex. 11).

        34.    Weltman performs annual and quarterly reviews of its dispute handling procedure

and process to ensure the system codes are properly working. In addition, the client audit team

receives a weekly report that includes a list of all accounts moved out of a verification, dispute or

fraud status to another “non-disputed status” code. This report shows all accounts that were in one

of these protected statuses and then moved to another status because the verification/dispute/fraud

issue has been resolved for a variety of reasons. Weltman reviews and audits this report every

week for compliance and quality control issues. (Ex. 1, ¶ 27; Ex. 11).

       B. Disputed Material Facts

       8.      Weltman did not send correspondence to Plaintiff with verification of her debt

because Weltman has no record of receiving any verification request from Plaintiff. (Ex. 1 ¶ 31).



                                                 4
        1:18-cv-01223-JES-JEH # 21            Page 5 of 24



        Basis for Dispute: Although Weltman has no record of receiving Plaintiff’s dispute and

request for verification, Plaintiff did in fact send a dispute and request for verification to Weltman

via fax to Weltman’s fax number. (Ex. 6; Ex. 5 at 38:18-40:11; 41:23-42:7; 43:4-46:19). Plaintiff

received a fax confirmation indicating that Plaintiff’s fax was successfully delivered to Weltman’s

fax number (216) 363-4121. (Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19). Specifically, the

fax confirmation sheet displays that the “Result” was “OK”, thus signifying that it was successfully

transmitted and delivered. (Ex. 6; Ex. 5 at 38:18-40:11; 41:23-42:7; 43:4-46:19). Accordingly, the

reason that Weltman did not verify the debt is not because it did not receive Plaintiff’s request for

verification.

        10.     AT&T, Weltman's telephone and fax service provider, responded to Plaintiff's third

party subpoena to produce all call details (incoming and outgoing) related to fax number (216)

363- 4121 from November 1, 2017 through December 31, 2017. The AT&T's records do not show

that Weltman received any call from Plaintiff's fax number on December 1, 2017 at 11:04AM. The

AT&T records obtained by subpoena are attached as Exhibit 7.

        Basis for Dispute: According to the fax confirmation sheet, Plaintiff sent the fax to

Weltman’s fax number (216) 363-4121 on December 1, 2017 at 11:04 a.m. and the fax took 1

minute and 31 seconds to transmit. (Ex. 6). At 11:06 a.m., Plaintiff received confirmation that the

fax was successfully delivered to Weltman’s fax number (216) 363-4121. (Ex. 6; Ex. 5, at 53:17-

19). AT&T’s records indicate that Weltman received a total of three faxes at 16:06 Coordinated

Universal Time (UTC), which is expressed in military time. (Ex. 7, at Lampert 000012 and

Lampert 000028). The 16:06 UTC reflected on AT&T’s records converts to 11:06 a.m. Central

Standard Time (CST), the precise time Plaintiff’s fax machine issued the fax confirmation sheet.

(Ex. 6, Ex. 7, at Lampert 000012 and Lampert 000028). Accordingly, AT&T’s records and the fax



                                                  5
         1:18-cv-01223-JES-JEH # 21            Page 6 of 24



confirmation sheet demonstrate that Plaintiff’s fax was successfully delivered to Weltman. (Ex. 6;

Ex. 7, at Lampert 000012 and Lampert 000028).

          12.    Weltman's Office Operations Department (“OPS department”) receives and

processes all written correspondence that is received by Weltman via USPS mail, courier, and fax.

(Ex. 1, ¶ 9; Ex. 8).

          Basis for Dispute: Weltman’s OAP department does not process all written

correspondences received by fax as demonstrated by Weltman’s OAP’s department’s failure to

process and respond to Plaintiff’s dispute and request for verification. As set forth above, there is

evidence establishing that Plaintiff’s fax was successfully delivered to Weltman. (Ex. 6; Ex. 7, at

Lampert 000012 and Lampert 000028). There is no dispute that                Weltman “did not send

correspondence to Plaintiff with verification of her debt.” (Ex. 1, ¶33). Accordingly, Weltman’s

contention is refuted by the evidence.

          13.    Upon receipt of any correspondence, Weltman uses any identifying information in

the communication to locate the account to which it relates in Weltman's system, identifies the

account for the appropriate department and provides notification to the designated collection

employee that correspondence for an account has been received. (Ex. 1, ¶ 10; Ex. 8).

          Basis for Dispute: Weltman received Plaintiff’s dispute and request for verification on

December 1, 2017. (Ex. 6; Ex. 5, 39:5-8; 45:17-19; 46:17-19; Ex. 7, at Lampert 000012 and

Lampert 000028). Despite receiving Plaintiff’s dispute and request for verification via fax,

Weltman did not provide notification to a designated collection employee. Specifically, Weltman’s

account history notes for Plaintiff’s account does not reflect such activity. (Plaintiff’s Ex. A).

           14.     The account history notes and status are updated based upon the type of

document received. The appropriate account history fields are specifically updated when the



                                                   6
         1:18-cv-01223-JES-JEH # 21              Page 7 of 24



 communication indicates any of the following: a consumer is represented by an attorney, a request

 for verification of debt, a dispute the debt, a request to cease communications, a claim of identity

 theft, a claim of hardship, notice that the consumer is incarcerated, a claim of a disability or a

 notice that the consumer filed for bankruptcy. (Ex. 1, ¶ 11; Ex. 8).

           Basis for Dispute: Weltman received Plaintiff’s dispute and request for verification on

December 1, 2017. (Ex. 6; Ex. 5, 39:5-8; 45:17-19; 46:17-19; Ex. 7, at Lampert 000012 and

Lampert 000028). Despite receiving Plaintiff’s dispute and request for verification, Weltman’s

account history notes do not reflect that any fields were updated to reflect Plaintiff’s dispute and

request for verification. (Plaintiff’s Ex. A).

           15.   If correspondence received by Weltman indicates that a consumer claims Weltman

is violating any regulation or that a consumer is filing a formal complaint, Weltman's personnel that

work on processing disputes are notified of that correspondence. (Ex. 1, ¶ 12; Ex. 8).

           Basis for Dispute: Weltman received Plaintiff’s dispute and request for verification on

December 1, 2017. (Ex. 6; Ex. 5, 39:5-8; 45:17-19; 46:17-19; Ex. 7, at Lampert 000012 and

Lampert 000028). Plaintiff’s dispute and request for verification expressly stated that Weltman was

in violation of the FDCPA and threatened the filing of a complaint to the Federal Trade Commission

and the Illinois Attorney General’s Office. Weltman’s account history notes do not reflect that

Weltman personnel were notified of Plaintiff’s correspondence. (Plaintiff’s Ex. A).

           16.   Weltman scans paper documents into electronic document files and saves those

electronic documents with an appropriate code in Weltman's document management system for the

account that relates to the scanned documents. (Ex. 1, ¶ 13; Ex. 8).

           Basis for Dispute: Weltman received Plaintiff’s dispute and request for verification on

December 1, 2017. (Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012



                                                    7
          1:18-cv-01223-JES-JEH # 21          Page 8 of 24



and Lampert 000028). Weltman’s account history notes do not reflect that Plaintiff’s dispute and

request for verification was scanned into electronic document files and coded properly. (Plaintiff’s

Ex. A).

           17.   All written communications received by Weltman are scanned before the

correspondence is processed by the OPS department. (Ex. 8). The OPS department employees

ensure the documents are scanned properly and completely prior to saving the file to the document

management system and disposing of any hard copies pursuant to Weltman's Record Retention and

Destruction Policy. (Ex. 1, ¶ 14; Ex. 8; Record Retention and Destruction Policy, filed under seal

as Exhibit 9).

           Basis for Dispute: Weltman received Plaintiff’s dispute and request for verification on

December 1, 2017. (Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19, Ex. 7, at Lampert 000012

and Lampert 000028). Weltman’s account history notes do not reflect that Plaintiff’s dispute and

request for verification was scanned and processed by the OPS department. (Plaintiff’s Ex. A).

           19.   Pursuant to the Clean Desk Policy Weltman's Management Team Members are

required to ensure all fax machines located in their department are cleared of documents and any

documents relating to a consumer account are forwarded to the appropriate departments for

processing. Management Team Members conduct routine audits to ensure the Clean Desk Policy is

being followed. (Ex. 1, ¶ 16; Ex. 10).

           Basis for Dispute: This contention is not supported by the cited material. Specifically,

Weltman’s written Clean Desk Policy does not require Weltman employees to forward any

documents relating to a consumer account to the appropriate departments for processing. (Ex. 10).

           20.   Had Weltman received a written communication from Plaintiff requesting

verification of the debt, Weltman would have followed its policies and procedures regarding



                                                 8
         1:18-cv-01223-JES-JEH # 21            Page 9 of 24



processing and handling disputes and verification requests. (Ex. 1, ¶ 32).

          Basis for Dispute: Weltman did receive Plaintiff’s dispute and request for verification

and failed to follow its purported policies and procedures regarding processing and handling

disputes and verification requests. (Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at

Lampert 000012 and Lampert 000028).

          21.    Weltman maintains a Consumer Dispute and Verification Policy as part of its

standard operating procedures which applies to all Weltman employees. (Ex. 1, ¶ 17; Consumer

Dispute and Verification Policy, filed under seal as Exhibit 11).

          Basis for Dispute: Weltman has not offered any evidence to establish that it actually

maintains and implements its purported Consumer Dispute and Verification Policy. Specifically,

had Weltman adequately maintained and implemented its purported policy, it would have verified

the alleged Discover Bank debt before filing the collection lawsuit. Weltman received Plaintiff’s

dispute and verification request via fax on December 1, 2017. (Ex. 6; Ex. 5, 38:18-40:11; 41:23-

42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert 000028). Despite receiving Plaintiff’s

dispute and request for verification, Weltman did not verify the debt prior to filing the collection

lawsuit as required by its purported policies. (Ex. 1, ¶¶32-33; Plaintiff’s Ex. A). Accordingly,

there is no evidence that Weltman maintains and implements its purported policy.

          22.   If Weltman receives a consumer dispute or request for verification, it is its policy

to cease collection of the debt until Weltman obtains verification of the debt or any copy of a

judgment, or the name and address of the original creditor. A copy of the verification or judgment,

or name and address of the original creditor is mailed to the consumer. The verification may include,

but is not limited to, all available statements or other account documents, including a copy of the

judgment if obtained, in order to verify the creditor, amount due and the liable party on the account.



                                                  9
        1:18-cv-01223-JES-JEH # 21             Page 10 of 24



(Ex. 1, ¶ 18; Ex. 11).

          Basis for Dispute: Weltman does not cease collection of a debt until it obtains

verification of the debt. Weltman received Plaintiff’s dispute and verification request on December

1, 2017. (Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012; Lampert

000028). Despite receiving Plaintiff’s dispute and verification request, Weltman continued its

collection efforts without first verifying the debt as evidenced by the filing the collection case

against Plaintiff on February 2, 2018. (Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at

Lampert 000012 and Lampert 000028; Ex. 1, ¶¶31-33).

          23.   Weltman reviews and addresses all consumer disputes received through all

communication channels available to a consumer such as mail, telephone, and fax. Weltman will

process and respond to a consumer dispute as necessary during the agency collection, pending

litigation, or post judgment phases. (Ex. 1, ¶ 19; Ex. 11).

          Basis for Dispute: Weltman does not review and address all consumer disputes received

through fax. Weltman received Plaintiff’s dispute and verification request via fax on December 1,

2017. (Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert

000028). Despite receiving Plaintiff’s dispute and request for verification via fax, Weltman did not

process or respond to Plaintiff’s dispute and request for verification. (Ex. 1, ¶¶32-33; Plaintiff’s Ex.

A).

          24.   If a dispute is made during pending litigation, that dispute is given to the attorney

handling the file for further processing based upon the attorney's assessment of the case and the

litigation proceedings. (Ex. 1, ¶ 20).

          Basis for Dispute: Plaintiff disputed the alleged Discover Bank debt and requested

verification during litigation of the collection case on multiple occasions. (Plaintiff’s Ex. B; Ex. 5,



                                                   10
        1:18-cv-01223-JES-JEH # 21             Page 11 of 24



51:24-52:13). Weltman clearly had knowledge that Plaintiff disputed the amount claimed on the

alleged Discover Bank debt as an Order entered in the collection lawsuit expressly states that

Plaintiff “denies owing the amount claimed.” (Plaintiff’s Ex. B). Despite Plaintiff’s disputes,

Weltman’s records indicate that Weltman never processed or addressed any of Plaintiff’s disputes.

(Plaintiff’s Ex. A; Ex. 5, at 51:24-52:13; Ex. 1, at ¶¶32-33, Plaintiff’s Ex. B).

          25.   If and when Weltman receives any documentation from a consumer regarding a

dispute, Weltman employees must take the following steps: (1) Identify the Weltman file

number/account to update the account history notes that documentation from a consumer has been

received; (2) Verify that the documentation supports the dispute [if an employee is unable to

determine whether a communication relates to a dispute, the employee must seek supervisor or

manager assistance immediately]; (3) Update Weltman's system status code to reflect the dispute;

(4) Update all phone numbers on the account to reflect a cease to all calls; and (5) Label the written

documentation with the Weltman file number, ensure the documentation is scanned to the file, and

provide the physical paperwork to the Collections Clerical Support (“CCS”) team for further

handling. (Ex. 1, ¶ 21; Ex. 11).

          Basis for Dispute: Despite receiving Plaintiff’s dispute and request for verification,

Weltman failed to (1) update the account history notes to reflect that documentation from Plaintiff

was received; (2) update its system to reflect the dispute, (3) process Plaintiff’s dispute and request

for verification, and (4) respond to Plaintiff’s dispute and request for verification. (Ex. 6; Ex. 5,

38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert 000028; Plaintiff’s

Ex. A; Plaintiff’s Ex. B; Ex. 1, ¶32-33).

          29.   If Weltman doesn't receive any documentation from a consumer about a dispute, it

will handle the communication as a request for verification. (Ex. 1, ¶ 24; Ex. 11).



                                                  11
        1:18-cv-01223-JES-JEH # 21            Page 12 of 24



          Basis for Dispute: Weltman did not handle Plaintiff’s oral disputes as requests for

verification. (Ex. 5, at 51:24-52:13; Plaintiff’s Ex. A; Plaintiff’s Ex. B). Weltman concedes that it

never provided Plaintiff with verification of the alleged Discover Bank debt. (Ex. 1, ¶33).

           33. Weltman utilizes a status coding process to identify all accounts in which a dispute

or verification request has been received. This status coding ensures systematic blocks are in place

to prevent further collection and/or legal efforts until the dispute or verification request has been

resolved in accordance with the FDCPA. (Ex. 1, ¶ 26; Ex. 11).

           Basis for Dispute: Despite receiving Plaintiff’s dispute and request for verification,

Weltman failed to code Plaintiff’s account as disputed and cease collection and legal efforts. (Ex.

1, ¶31; Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert

000028; Plaintiff’s Ex. A; Plaintiff’s Ex. B).

           35. If Weltman would have received a request for verification from Plaintiff, it would

have followed its policies and procedures for handling consumer disputes and verification requests

which would have prevented the filing of the collection lawsuit until after verification was sent to

Plaintiff. (Ex. 1, ¶ 36).

           Basis for Dispute: Despite receiving Plaintiff’s dispute and request for verification,

Weltman failed to follow its purported policies and procedures as evidenced by the filing the

collection case against Plaintiff without first verifying the alleged Discover Bank debt. (Ex. 1, ¶31;

Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert 000028;

Plaintiff’s Ex. A; Plaintiff’s Ex. B).

           36. All Weltman attorneys and employees are trained on relevant Weltman's standard

operating procedures for the Fair Debt Collection Practices Act (aka FDCPA Training) during the

onboarding process when hired. (Ex. 1, ¶ 6).



                                                 12
       1:18-cv-01223-JES-JEH # 21             Page 13 of 24



           Basis for Dispute: Had Weltman’s attorneys been trained on FDCPA training, they

would have ceased collection activity after receiving Plaintiff’s dispute and request for verification

until the alleged Discover Bank debt was verified as required by the FDCPA. (Ex. 1, ¶31; Ex. 6;

Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert 000028;

Plaintiff’s Ex. A; Plaintiff’s Ex. B).

           37. Weltman's FDCPA training includes in-person training and online training for the

role the person is to fulfill within Weltman's operations. (Ex. 1, ¶ 6).

           Basis for Dispute: Had Weltman’s personnel been trained on FDCPA training, they

would have ceased collection activity after receiving Plaintiff’s dispute and request for verification

until the alleged Discover Bank debt was verified as required by the FDCPA. (Ex. 1, ¶31; Ex. 6;

Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert 000028;

Plaintiff’s Ex. A; Plaintiff’s Ex. B).

           38. Weltman employees and attorneys are periodically trained on manuals, policies and

procedures throughout the entire duration of employment, relevant to their positions. (Ex. 1, ¶ 6).

           Basis for Dispute: Had Weltman’s employees and attorneys been periodically trained,

they would have ceased collection activity after receiving Plaintiff’s dispute and request for

verification until the alleged Discover Bank debt was verified as required by the FDCPA. (Ex. 1,

¶31; Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert

000028; Plaintiff’s Ex. A; Plaintiff’s Ex. B).

           39. Not only are employees and attorneys trained, but all standard operating procedures

are readily available for employees to access from company records. (Ex. 1, ¶ 6).

           Basis for Dispute: Had Weltman’s employees and attorneys been trained, they would

have ceased collection activity after receiving Plaintiff’s dispute and request for verification until



                                                  13
       1:18-cv-01223-JES-JEH # 21             Page 14 of 24



the alleged debt was verified as required by the FDCPA. (Ex. 1, ¶31; Ex. 6; Ex. 5, 38:18-40:11;

41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert 000028; Plaintiff’s Ex. A and

Plaintiff’s Ex. B).

           40. Weltman's Consumer Dispute and Verification Policy is a policy that all Weltman

employees and attorneys are required to be trained on. (Ex. 1, ¶ 7; Ex. 11).

           Basis for Dispute: Had Weltman’s employees and attorneys been trained on the

purported policy, Weltman would have ceased collection activity after receiving Plaintiff’s dispute

and request for verification until the alleged Discover Bank debt was verified as required by the

FDCPA. (Ex. 1, ¶31; Ex. 6; Ex. 5, 38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012

and Lampert 000028; Plaintiff’s Ex. A; Plaintiff’s Ex. B).

           C. Additional Material Facts

           1.   Plaintiff is a disabled woman. (Ex. 5, at 55:12-23).

           2.   Plaintiff was forced to appear pro se to defend the collection case. (Ex. 5, at

 57:11-12).

           3.   Plaintiff had to appear in court five (5) times to defend the collection case. (Ex. 5,

 at 55:4-6).

           4.   Plaintiff’s disability made it exceptionally difficult for her to travel to the

courthouse to defend the collection case. (Ex. 5, at 55:14-23).

           5.   Plaintiff suffered significant damages as a result of having to defend the collection

case, including anxiety, stress, loss of time, inconvenience, and monetary loss in the form of travel

expenses and parking fees expenses in connection with the court appearances. (Ex. 5, at 22:18-19;

24:8-10; 39:12-19; 54:12-18; 55:3-6; 57:14-15; 58:11-13; 75:21-23; 76:1-4).




                                                  14
       1:18-cv-01223-JES-JEH # 21             Page 15 of 24



                                      LEGAL STANDARD

       Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P 56(c). The party seeking summary judgment has the burden of establishing

the lack of any genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). The Court must draw all reasonable inferences in favor of the nonmovant. Bennington v.

Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001). “Summary judgment is not appropriate ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.’” Payne v.

Pauley, 337 F.3d 767, 770 (7th Cir. 2003).

                                           ARGUMENT

       The FDCPA is a consumer protection statute designed to “eliminate abusive debt collection

practices by debt collectors.” Suesz v. Med-1 Solutions, LLC, 757 F.3d 636, 639 (7th Cir. 2014).

Congress expressly found that “there is abundant evidence of the use of abusive, deceptive, and

unfair debt collection practices by many debt collectors.” Baldwin v. McCalla, Raymer, Padrick,

Cobb, Nichols & Clark, L.L.C., 1999 WL 284788, at *3 (N.D. Ill. 1999) citing 15 U.S.C. §1692(a).

Section 1692g(b) of the FDCPA provides:

         If the consumer notifies the debt collector in writing within the thirty-day period
         described in subsection (a) that the debt, or any portion thereof, is disputed, or
         that the consumer requests the name and address of the original creditor, the debt
         collector shall cease collection of the debt, or any disputed portion thereof, until
         the debt collector obtains verification of the debt or a copy of a judgment, or the
         name and address of the original creditor, and a copy of such verification or
         judgment, or name and address of the original creditor, is mailed to the consumer
         by the debt collector. Collection activities and communications that do not
         otherwise violate this title may continue during the 30-day period referred to in
         subsection (a) unless the consumer has notified the debt collector in writing that
         the debt, or any portion of the debt, is disputed or that the consumer requests the
         name and address of the original creditor. Any collection activities and

                                                 15
        1:18-cv-01223-JES-JEH # 21             Page 16 of 24



         communication during the 30-day period may not overshadow or be inconsistent
         with the disclosure of the consumer’s right to dispute the debt or request the
         name and address of the original creditor. 15 U.S.C. §1692g(b).

Here, Weltman violated the black letter of Section 1692g(b) of the FDCPA by failing to cease

collection activity after receiving Plaintiff’s dispute and request for verification. Specifically,

Weltman filed the collection lawsuit against Plaintiff on February 2, 2018 after receiving

Plaintiff’s dispute and request for verification on December 1, 2017. (Ex. 1, ¶31; Ex. 6; Ex. 5,

38:18-40:11; 41:23-42:7; 43:4-46:19; Ex. 7, at Lampert 000012 and Lampert 000028). Pursuant

to Section 1692g(b), Weltman was required to verify the debt prior to filing the collection case.

Weltman concedes that it did not verify the debt prior to filing the collection case. (Ex. 1, ¶¶31-

32). Accordingly, the evidence establishes that Weltman violated Section 1692g(b) of the FDCPA.

        Undeterred by the existence of material issues of fact and compelling evidence supporting

Plaintiff’s claims, Weltman erroneously contends that it is entitled to summary judgment.

Specifically, Weltman contends that summary judgment should be entered in its favor because (1)

it never received Plaintiff’s dispute and request for verification, and (2) even if it did, it is entitled

to the bona fide error defense. Weltman is not entitled to summary judgment because (1) there is

compelling evidence to establish that Weltman received Plaintiff’s dispute and request for

verification, and (2) the bona fide error defense presents factual issues that are not appropriate for

adjudication at the summary judgment stage.

        I.      Plaintiff Has Presented Compelling Evidence that Weltman Received
                Plaintiff’s Dispute and Request for Verification

        Weltman contends that it is entitled to summary judgment because it did not receive

Plaintiff’s dispute and request for verification and thus had no obligation to verify the debt prior

to filing the collection lawsuit. Specifically, Weltman argues that there is no indication that

Plaintiff actually faxed the dispute and request for verification to Weltman and that the fax

                                                   16
       1:18-cv-01223-JES-JEH # 21             Page 17 of 24



confirmation sheet presented by Plaintiff is “suspicious.” Moreover, Weltman contends that the

AT&T records for Weltman’s fax number do not reflect that Weltman received a fax at the time

Plaintiff sent her fax. Weltman’s contentions must be rejected because they are refuted by the

compelling evidence presented by Plaintiff.

       Specifically, the fax confirmation establishes that Plaintiff sent a fax to Weltman’s fax

number at 11:04 a.m. (Ex. 6). Moreover, the fax confirmation further establishes that the fax took

1 minute and 31 seconds to transmit and that the fax was transmitted successfully at 11:06 a.m.

(Ex. 6). AT&T’s records for Weltman’s fax number reflect that Weltman received a total of three

faxes at 16:06 Coordinated Universal Time (UTC), which is expressed in military time. (Ex. 7, at

Lampert 000012 and Lampert 000028). The 16:06 UTC reflected on AT&T’s records converts to

11:06 a.m. Central Standard Time (CST), the precise time Plaintiff’s fax machine issued the fax

confirmation sheet. (Ex. 6, Ex. 7, at Lampert 000012 and Lampert 000028). Accordingly, AT&T’s

records and the fax confirmation sheet present compelling circumstantial evidence that Weltman

received Plaintiff’s fax. (Ex. 6; Ex. 7, at Lampert 000012 and Lampert 000028).

       Here, the Court must construe all facts and draw all reasonable inferences in Plaintiff’s

favor. Bennington, 275 F.3d at 658 (7th Cir. 2001). As set forth above, Plaintiff has presented

compelling evidence that Weltman received Plaintiff’s fax, and as such a reasonable jury could

return a verdict in her favor. See Payne, 337 F.3d at 770 (7th Cir. 2003) (“Summary judgment is

not appropriate ‘if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.’”) Accordingly, the Court must find that Weltman is not entitled to summary

judgment as a genuine issue of material fact exists as to whether Weltman received Plaintiff’s

dispute and request for verification. See Jarzyna v. Home Props., L.P., 114 F. Supp. 3d 243, 256

(E.D. Penn. 2015) (whether a letter was ever sent or received is an issue of fact that precludes



                                                17
       1:18-cv-01223-JES-JEH # 21           Page 18 of 24



summary judgment); Leventhal v. Schenberg (In re Leventhal), 481 B.R. 409, 417 (N.D. Ill. 2012)

(“Denial of receipt [of a notice] alone generally will not rebut a presumption of receipt but will

create a question of fact.”)

       II.     Weltman is Not Entitled to Summary Judgment on its Bona Fide Error
               Defense

       Weltman next contends that even if it had received Plaintiff’s dispute and request for

 verification, the bona fide error defense absolves it from any liability under the FDCPA. The bona

 fide error defense provides a defense to a debt collector who shows by a preponderance of

 evidence that the violation was (1) not intentional; (2) the violation resulted from a bona fide

 error, and (3) the debt collector maintained procedures reasonably adapted to avoid any such

 error. Kort v. Diversified Collection Servs., Inc., 394, F.3d 530, 536 citing 15 U.S.C. §1692k(c).

 The bona fide error defense is an affirmative defense in which the defendant bears the burden of

 proof. See Alexander v. Unlimited Progress Corp., 2004 U.S. Dist. LEXIS 21013, at *10 (N.D.

 Ill. 2004) (defendant bears the burden of proving the bona fide error defense); Edmonds v. Nat’l

 Check Bureau, Inc., 2003 U.S. Dist. LEXIS 17476, at *18 (S.D. Ind. 2003) (“Because ‘bona fide

 error’ is an affirmative defense under the [FDCPA], a defendant bears the burden of proving” the

 elements to the defense); Gonzalez v. Lawent, 2005 U.S. Dist. LEXIS 9504, at *18 (N.D. Ill.

 2005) (bona fide error defense is an affirmative defense that the defendant bears the burden of

 proving).

       Whether a debt collector is entitled to the bona fide error defense is usually a question of

 fact. See Ferris v. Convergent Outsourcing, Inc., 2019 U.S. Dist. LEXIS 52237, at *17-26 (N.D.

 Ill. 2019) (denying summary judgment on debt collector’s bona fide error defense; finding the

 defense to be a question of fact); Keisler v. Encore Receivable Mgmt., 2008 U.S. Dist. LEXIS

 31987, at *15 (S.D. Ind. 2008) (finding that a debt collector’s bona fide error defense was a

                                                18
       1:18-cv-01223-JES-JEH # 21             Page 19 of 24



question of fact); Ramirez v. Palisades Collection LLC, 2008 U.S. Dist. LEXIS 48722, at *19-20

(N.D. Ill. 2008) (finding genuine issue of fact with respect to the bona fide error defense precluded

summary judgment); Rosado v. Taylor, 324 F.Supp. 2d 917, 933 (N.D. Ind. 2004) (denying cross-

motions for summary judgment on debt collector’s bona fide error defense; finding issues of

material fact).

       Here, Weltman contends that it has satisfied all three elements of the bona fide error

defense and thus summary judgment must be entered in its favor. Weltman’s contention must be

rejected because it has failed to establish as a matter of law that (1) the violation was unintentional;

(2) the violation resulted from a bona fide error; and (3) it maintains procedures reasonably

adapted to avoid the error.

       A. Weltman Has Failed to Establish that the Violation was Unintentional and
          Resulting from a Bona Fide Error

       Weltman contends that the filing of the collection lawsuit without first verifying the debt

(the conduct that violates the FDCPA) must be found to be unintentional and resulting from a bona

fide error because it has no record of Plaintiff’s dispute and request for verification. Weltman’s

contention must be rejected because whether Weltman had record of Plaintiff’s dispute and request

for verification is irrelevant. What is relevant is whether Weltman actually received Plaintiff’s

dispute and request for verification. As set forth in lengths above, Plaintiff has presented

compelling evidence that Weltman received the dispute and request for verification via fax. (Ex.

6; Ex. 5, 39:5-8; 45:17-19; 46:17-19; Ex. 7, at Lampert 000012 and Lampert 000028). Moreover,

Plaintiff has presented evidence that she repeatedly disputed and requested verification of the debt

and that Weltman never verified the debt or otherwise addressed Plaintiff’s dispute. (Plaintiff’s

Ex. A; Ex. 5, at 51:24-52:13; Ex. 1, at ¶¶32-33, Plaintiff’s Ex. B). Accordingly, Plaintiff has




                                                  19
       1:18-cv-01223-JES-JEH # 21                Page 20 of 24



presented credible evidence that refutes Weltman’s contention that the violation was not

intentional.

       Simply put, this Court cannot find as a matter of law that Weltman’s violation was

unintentional because whether Weltman’s conduct was intentional rests on whether it received the

dispute and request for verification, which is a heavily contested factual issue in this case. Courts

faced with similar circumstances have rejected the bona fide error defense at the summary

judgment stage when there is a factual issue on whether a communication was received.

Specifically, in Vazquez v. USCB Corp., 2018 U.S. Dist. LEXIS 113626 (N.D. Ill. 2018), the

plaintiff brought FDCPA claims against a debt collector for attempting to collect a debt from the

plaintiff after the plaintiff filed bankruptcy. Id. at *5-7. The debt collector contended that it had

not received notice of plaintiff’s bankruptcy filing from the bankruptcy court and asserted the bona

fide error defense. Id. at *7, *19-20. The debt collector contended that the error was unintentional,

thus supporting the bona fide error defense. The Vazquez court declined to adjudicate the merits

of the debt collector’s bona fide error defense at the summary judgment stage. Id. at *20-21.

Specifically, the Vazquez court held:

         Here, the crux of the dispute between the parties is whether or not Defendant received
         the notice of bankruptcy. As discussed above, Defendant has come forth with sufficient
         evidence to rebut the presumption of receipt of the notice, thereby creating a question
         of fact that cannot be resolved at the summary judgment stage. And, in any event, even
         if the Court was to "presume that [Defendant] received the bankruptcy notice, a bona
         fide error may have occurred later in the process. For example, after receipt, the notice
         may have been lost or entered into someone else's debt record . . . the lack of an entry
         on [Plaintiff's] debt record would support this possibility." In light of this, the question
         of whether the violation was unintentional, resulting from a bona fide error, is not
         one that the Court can decide as a matter of law at this time. Id. at (internal citations
         omitted). Id. (emphasis added).

As demonstrated by the sound reasoning in Vazquez, the factual dispute pertaining to whether

Weltman received Plaintiff’s dispute and request for verification precludes the finding that the

violation was unintentional, resulting from a bona fide error as a matter of law. Accordingly,

                                                     20
          1:18-cv-01223-JES-JEH # 21          Page 21 of 24



Weltman has failed to satisfy the first and second prongs of the bona fide error defense as a matter

of law.

          B.   Weltman Has Failed to Establish that it Maintains Procedures that are
               Reasonably Adapted to Avoid its Error

          In the event the Court finds that Weltman’s violation was unintentional and resulting from

a bona fide error, Weltman is still not entitled to summary judgment on its bona fide error defense

because whether Weltman’s procedures were reasonably adapted to avoid the error is a question

of fact. Specifically, “the inquiry as to whether a given procedure is reasonable is by its

nature fact-intensive and, therefore, typically reserved for a jury.” Narwick v. Wexler, 901 F. Supp.

1275, 1282 (N.D. Ill. 1995); Thomas v. Bowman Heintz Boscia & Vician, P.C., & Ind. Prof'l Corp.,

2009 U.S. Dist. LEXIS 77305, at *9-10 (S.D. Ind. 2009) (same); Gaisser v. Portfolio Recovery

Assocs., LLC, 593 F. Supp. 2d 1297, 1303 (S.D. Fla. 2009) (holding that the question of whether

the debt collector implemented procedures to reasonably avoid FDCPA violations was one for the

jury). In light of the factual issues pertaining to Weltman’s procedures, the Court should find that

Weltman is not entitled to summary judgment on its bona fide error defense as a matter of law.

          In the event that the Court finds that the question as to whether Weltman’s procedures were

reasonably adapted to avoid its error can be decided as a matter of law, Weltman is still not entitled

to summary judgment because Weltman has failed to offer any evidence that it actually

implemented and employed its purported policies. Specifically, in order to be entitled to the bona

fide error defense, a debt collector must actually employ or implement its policies. Johnson v.

Riddle, 443 F.3d 723, 729 (10th Cir. 2006). Here, instead of offering evidence to establish that it

actually employs and implements its purported policies, Weltman merely offers the conclusory

statement that “Weltman maintains a Consumer Dispute and Verification Policy as part of its

standard operating procedures which applies to all Weltman employees.” (Ex. 1, ¶17). Weltman’s

                                                  21
       1:18-cv-01223-JES-JEH # 21           Page 22 of 24



conclusory statement does not offer any evidence on how it implements and trains its employees

on its purported policies. Based on Weltman’s reasoning, a debt collector would be able to skirt

FDCPA liability by merely creating policies but not actually implementing and employing them.

Weltman’s reasoning must be rejected because it would render the FDCPA obsolete as it would

allow debt collectors to violate the FDCPA with impunity.

       Here, Plaintiff has presented evidence that suggest that Weltman does not actually employ

or implement its purported policy pertaining to the verification of debts. Specifically, Plaintiff

repeatedly disputed and requested verification of the debt and Weltman never verified the debt or

otherwise addressed Plaintiff’s dispute. (Plaintiff’s Ex. A; Ex. 5, at 51:24-52:13; Ex. 1, at ¶¶32-

33, Plaintiff’s Ex. B). Weltman’s failure to address Plaintiff’s repeated disputes and requests for

verification is fatal to its bona fide error defense because “the bona fide error defense is not

available where there is actual notice of an FDCPA violation and the FDCPA violation continues.”

McCollough v. Johnson, Rodenberg & Lauinger, 610 F. Supp 2d 1247, 1259 (D. Mon. 20019)

citing Thompson v. D.A.N. Joint Venture III, L.P., 2007 U.S. Dist. LEXIS 41398, at *2 (M.D. Ala.

2007). Accordingly, Weltman has failed to satisfy the third prong of the bona fide error defense,

and thus is not entitled to summary judgment in its favor.

                                        CONCLUSION

       Weltman’s Motion for Summary Judgment blatantly ignores the evidence in this case and

the legal standard for summary judgment. Plaintiff has presented sufficient evidence in which a

reasonable jury could return a verdict in her favor. Accordingly, Weltman is not entitled to

summary judgment as a matter of law.




                                                22
      1:18-cv-01223-JES-JEH # 21   Page 23 of 24



Dated: September 19, 2019                 Respectfully Submitted,

                                          s/ Mohammed O. Badwan
                                          Mohammed O. Badwan, Esq.
                                          Counsel for Plaintiff
                                          Sulaiman Law Group, Ltd.
                                          2500 S. Highland Avenue, Suite 200
                                          Lombard, Illinois 60148
                                          (630) 575-8180
                                          mbadwan@sulaimanlaw.com




                                     23
      1:18-cv-01223-JES-JEH # 21         Page 24 of 24



                              CERTIFICATE OF SERVICE
       I, Mohammed O. Badwan, an attorney, certify that on September 19, 2019, I caused the
foregoing to be served upon counsel of record through operation of the Court’s Case
Management/Electronic Case File (CM/ECF) system.



                                                         /s/ Mohammed O. Badwan




                                            24
